UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 27, 2007 XEDAR CORPORATION (Exact name of registrant as specified in its charter) Colorado 000-08356 84-0684753 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address, including zip code, of principal executive offices) Registrant's telephone number, including area code: (303) 377-0033 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On September 27, 2007, in connection with the merger of Pixxures, Inc. into Pixx Acquisition Corp., whereby Pixxures, Inc. became a wholly owned subsidiary of Xedar Corporation ( “Xedar”), as described in a Current Report on Form 8-K that was filed on October 2, 2007, KeyBank National Association, on behalf of Xedar, gave a $157,000 irrevocable standby letter of credit to The Biltmore Bank of Arizona which irrevocable standby letter of credit is attached hereto as Exhibit 10.1. On September 28, 2007, in connection with the same transaction, Xedar entered into an Unconditional Guaranty with Silicon Valley Bank which guaranty is attached hereto as Exhibit 10.2. The guaranty is fora maximum of $1,400,000, plus interest and expenses and guaranties full paymentand performance ofall obligations of LandPixx, LLC pursuant to a Loan Agreement dated as of April 23, 2007.LandPixx, LLC is a 50% owned subsidiary of Pixxures, Inc. Item 9.01Financial Statements and Exhibits (d)Exhibits Number Description 10.1 IrrevocableLetter of Credit to The Biltmore Bank of Arizona, dated September 27,2007 10.2 Unconditional Guaranty to Silicon Valley Bank, dated September 28, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xedar Corporation Dated: October 3, 2007 By: /s/Hugh Williamson III Hugh Williamson III President and CEO - 2 - Exhibit Index Number Description 10.1 IrrevocableLetter of Credit to The Biltmore Bank of Arizona, dated September 27,2007 10.2 Unconditional Guaranty to Silicon Valley Bank, dated September 28, 2007 - 3 -
